Citation Nr: 1817034	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Boards of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran and his niece testified at a hearing before a Veterans Law Judge at the RO.  A transcript is associated with the claims file. 

In April 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the April 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2018, the Veteran was notified that the Judge who conducted his February 2016 hearing had retired from the Board, and was given the opportunity for another hearing.  In correspondence received later that month, the Veteran declined another hearing. 


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a left elbow disability that is related to an injury sustained during active service.


CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his left elbow disorder is the result of an accident during his active duty service.  See June 2008 Statement in Support of Claim.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for a left elbow disability is not warranted.

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of left elbow olecranon bursitis.  See July 2016 Elbow and Forearm Conditions Disability Benefits Questionnaire (DBQ)

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, a June 1969 service treatment record notes the Veteran complaint that he caught his left elbow in equipment in a tank.  Further notation indicates small abrasions, no laceration, mild tenderness, and normal range of motion.  Subsequent x-rays were not available, but there was no clinical evidence of fracture.  The Veteran was diagnosed as having a left elbow abrasion.  Including the Veteran's separation examination, there is no further notation regarding treatment or diagnosis of a left elbow disability in service.  Thus, the second element of service connection is met as the Veteran had a documented, in-service injury to the left elbow, and the main issue is whether there is a nexus between his current left elbow disability and the in-service injury.  

National Guard medical records from June 1979 to November 1999 are negative for complaints, treatment, or diagnosis of a left elbow disorder, including examinations and medical histories dated in June 1979, May 1983, September 1987, May 1991, March 1995, and May 1997. 

In an April 2003 VA treatment note, the Veteran had reported an injury to his right elbow in service, which the clinician noted as being consistent with lateral epicondylitis.  A May 2004 outpatient treatment note indicated the Veteran had left elbow swelling with fluid.  The clinician noted it was "somewhat suggestive of gout." 

An August 2008 Primary Care Note indicates tenderness at the left elbow for the Veteran and subsequent x-ray revealed clinical impressions of well-defined enthesophyte at the tip of the olecranon with no acute osseous abnormality.

A January 2009 Primary Care Physician Note indicates the Veteran's concern regarding left elbow pain. 

An October 2010 Primary Care Physician Note indicates the Veteran complaints of some left elbow pain, but denies any trauma.

A December 2010 x-ray noted no changes from the previous August 2008 x-ray findings.

In March 2011, the Veteran attended a VA Joints Examination.  The examiner diagnosed left elbow spur with pain.  Further, he opined that the Veteran's current left elbow condition less likely as not resulted from the left elbow abrasion while in service.  The rationale was based on review of all available documentation; the examiner's finding that [the Veteran] had gout by history; and radiographic evidence of chronic left elbow spur evidently attributed to gouty arthritis, with corresponding left elbow pain.  The examiner opined that the Veteran's left elbow disability could not be correlated as having occurred while in service.  Specifically, the sole reference to elbow condition in 1969 during service cited skin-level, not joint-level, trauma.  Regrettably, a cause-effect relationship between elbow abrasion and elbow arthritis due to gout has not been described to date in the medical literature. 

A July 2011 VA x-ray notes demonstrates hypertrophic bony spur at the triceps insertion on the olecranon, but otherwise normal bony contour.

In a February 2016 Elbow DBQ completed by the Veteran's private orthopedic surgeon, the diagnoses were left elbow degenerative joint disease (DJD), olecranon bursitis, and cubital tunnel syndrome.  The physician considered the history of left elbow injury in 1969, and that in April 2005; it had "reflared back up."  

A February 2016 letter from Dr. W.W. provides as follows:  "Patient's present illness/injury, Left Elbow DJD and Olecranon Bursitis.  I feel is directly related to his past crush injury to his arm that he sustained while he was enlisted."

Social Security Administration (SSA) medical records received May 2016 are silent for treatment of any left elbow disorder.

Medical Records received from Middle Georgia Orthopedics note left shoulder treatment only. 

In February 2016, the Veteran and niece attended a Board hearing.  He testified that as "time went on", he starting have problems with his left elbow and in 2005 it swelled whereupon he visited the VAMC where it was drained. 

In June 2016, as required by an April 2016 Board remand, the Veteran attended a VA Elbow and Forearm Conditions DBQ.  The examiner diagnosed left elbow olecranon bursitis and gout.  

The examiner opined that the Veteran's left elbow disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale stated was that a diagnosis of a left elbow condition was not made at the time [of the July 1969 accident.]  The remainder of [his] service treatment records are silent for further treatment of [his] left elbow.  Review of the cited treatment records from VAMCs Dublin and Augusta were also silent for treatment of a left elbow condition.  Further, the examiner stated that evidence documented the diagnosis of gout by history and radiographic evidence of chronic left elbow spur which was attributed to gouty arthritis with corresponding left elbow pain.  The examiner noted the Veteran had one episode of left elbow pain in 1969, which was skin abrasion and no joint trauma.  

In addition, the examiner noted that a cause-effect relationship between elbow abrasion and olecranon bursitis/gout has not been established to date by the preponderance of the medical literature, there was no additional documentation of treatment for an elbow condition until 2004, and the examiner opined that had the Veteran experienced a significant left elbow injury in July 1969, he would have had significant symptomatology causing him to seek medical attention before 2004.  Finally, the examiner asserted that the joint pain was the result of a known clinical diagnosis olecranon bursitis/gout and has no relationship to an elbow abrasion in July 1969.  The examiner noted that the Veteran's history, medical records, and physical examination were taken into consideration in making this decision.

In July 2017, an expert opinion from an Orthopedist was requested with regard to the Veteran's left elbow disorder.  Subsequently, in October 2017, an opinion was furnished.  The examiner, an Orthopedist, opined, that the Veteran's current left olecranon bursitis/gout is less likely as not due to service as there is no medical chronicity or continuity of care of the left elbow condition from date of injury until 2004 that would suggest that the Veteran's current left elbow disability is related to the left elbow injury in service.  He opined that the Veteran's left elbow complaints in service were due to an acute injury with no chronic sequelae.  Further, he opined that this injury could be described as a crush injury that caused a self-limited abrasion only-as the injury did not cause fracture, significant bleeding, loss of vascular integrity, or neurologic sequelae according to the STR note.  

The examiner further opined that there is no evidence that this crush injury caused any permanent residuals.  There is no medical evidence that establishes a medical nexus between a left elbow abrasion in 1969 and olecranon bursitis with a suggestion of gout in 2004.  Finally, the examiner noted that for any chronic disabling condition/injury, "I would expect medical reports to show continuity of care if the problem was of a chronic nature.  In this Veteran's case, there are no medical records showing chronicity of condition or continuity of care for the left elbow condition from 1969 until 2004.  This leads me to believe that the left elbow condition in 1969 was acute and self-limited and not related to a left elbow condition diagnosed in 2004." 

The Board finds the July 2017 expert examiner's opinion to be highly probative, as it reflects review of all of the Veteran's medical records, to include the treatment report in 1969 referencing a complaint of a left elbow accident during service, as well as the previous VA examination reports.  

The Board has considered the Veteran's lay assertions as to the etiology of his left elbow disorder, to include his hearing testimony indicating that he has experienced left elbow issues since his 1969 in-service accident.  Although the Veteran is competent to attest to his in-service experiences and pain since service, he is not competent in these circumstances to opine as to the etiology of his left elbow disorder.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  Moreover, the Board finds the opinion of the July 2017 expert examiner to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that the Veteran's current disability is related to any in-service left elbow injury.

The Board recognizes that the Veteran asserts that he has experienced left elbow pain since service, but finds these statements lack credibility and they are far outweighed by the contemporaneous medical evidence of record.  The Board finds the evidence to be against a finding of continuity of symptoms since service, as the Veteran had a "normal" clinical evaluation of the left elbow upon separation from service in 1970, and did not seek treatment for his left elbow until 2004.  In light of contemporaneous normal clinical examination results in 1970, and subsequent treatment not initiated until 2004, the Board finds that a continuity of symptoms is not established.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

The Board has also considered the private opinions-dated in February 2016-finding that the Veteran's current left elbow disability is either a "reflare" of the original in-service injury or otherwise related to his military service.  The private practitioner is competent to provide his opinions, and the Board has no reason to doubt his credibility.  The Board notes, however, that they lack any rationale.  Thus, they are afforded limited probative value and their findings are far outweighed by the July 2017 expert opinion.  

In sum, the evidence deemed most probative by the Board, specifically the July 2017 expert medical opinion, demonstrates that the Veteran's left elbow disorder did not manifest in service, or indeed for many years thereafter.  The examiner provided a rationale for the opinion proffered and it is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left elbow disorder is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


